Citation Nr: 1441542	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left hip bursitis. 

2.  Entitlement to an initial compensable disability rating for right hip bursitis. 

3.  Entitlement to an initial compensable disability rating for uterine fibroids. 

4.  Entitlement to an initial compensable disability rating for residuals of a left foot scar. 

5.  Entitlement to an initial compensable disability rating for residuals of a right foot scar. 

6.  Entitlement to an initial disability rating greater than 10 percent for a low back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran subsequently moved to the jurisdiction of the RO in Houston, Texas, which retains jurisdiction in this appeal. 

In May 2007 rating decision granted, in pertinent part, the Veteran's claims of service connection for left and right hip bursitis, uterine fibroids, and residuals of left and right foot scars, and assigned initial noncompensable ratings for each of these disabilities.  The rating decision also granted service connection for a low back disability and assigned an initial 10 percent rating. 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in October 2009; a transcript of this proceeding has been associated with the claims file. 

The Board remanded this case in February 2010 and December 2011 for further development. 

The Board notes that, in addition to the paper claims file, there are two separate paperless files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals an April 2014 Appellate Brief and VA treatment records dated from January 2011 through August 2012.  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's right hip disability has not manifested by impairment of the femur; flail joint; arthritis, ankylosis, limitation of flexion to 45 degrees, extension of the thigh limited to 5 degrees, or by impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or by limitation of rotation with the inability to toe-out more than 15 degrees on the affected leg.

2.  During the entire appeal period, the Veteran's left hip disability has not manifested by impairment of the femur; flail joint; arthritis, ankylosis, limitation of flexion to 45 degrees, extension of the thigh limited to 5 degrees, or by impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or by limitation of rotation with the inability to toe-out more than 15 degrees on the affected leg.

3.  During the entire appeal period, the Veteran has not have uterine fibroids or other symptoms following uterine artery embolization that necessitate continuous treatment or result in urinary, gynecological, or skin impairment. 

4.  During the entire appeal period, the Veteran's bilateral foot scars have been stable, superficial, not painful or tender on examination, have not caused limitation of function of the appendage, and have been less than 144 square inches (929 sq. cm) in measurement.  

5.  During the entire period on appeal, Veteran's low back disability has not been productive of forward flexion of the thoracolumbar spine to 60 degrees or less; or, combined range of motion of the thoracolumbar spine to 120 degrees or less; or, muscle spasm or guarding severe enough to result in abnormal gait or contour; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for a right hip disability, described as trochanteric bursitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5250, 5251, 5252, 5253, 5254, 5255 (2013).

2.  The criteria for an initial compensable evaluation for a left hip disability, described as trochanteric bursitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5250, 5251, 5252, 5253, 5254, 5255 (2013).

3.  The criteria for an initial compensable evaluation for uterine fibroids are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.116, Diagnostic Codes 7613, 7628 (2013).

4.  The criteria for an initial compensable evaluation for residuals of a right foot scar have not been met. 38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7804 (prior to October 23, 2008).

5.  The criteria for an initial compensable evaluation for residuals of a left foot scar have not been met. 38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7804 (prior to October 23, 2008).

6.  The criteria for an initial evaluation in excess of 10 percent for chronic low back strain with herniated discs have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5243-5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159 , amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

1. Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the initial rating claims for low back, bilateral hip, bilateral foot scar, and uterine fibroid disabilities, the RO provided the Veteran with content-complying VCAA notice by letter in October 2006.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for low back, bilateral hip, bilateral foot scar, and uterine fibroid disabilities following the initial grants of service connection. Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

2. Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  She provided testimony at a Board hearing in October 2009.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran the appropriate VA joint (hip and spine), scar, and gynecological examinations most recently in August and September 2010.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  The 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

The Veteran was provided an opportunity to set forth her contentions during the October 2009 hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the Board hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the current symptoms of her disabilities and whether there were any outstanding medical records available.  See T. at pgs. 8-29.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for increased ratings.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in February 2010 to provide the Veteran with VA examinations in conjunction with her increased rating claims.  As discussed above, those examinations occurred in 2010 and are adequate.  In its December 2011 remand, the Board also instructed that the Veteran's outstanding VA treatment records prior to 2011 (and to the present) be obtained.  The Veteran's VA treatment records through August 2012 were obtained.  The Veteran has not identified additional VA or private treatment records that she wished to have associated with the claims file.  The Board thus finds that the RO complied substantially with February 2010 and December 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted. See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Analysis

The Veteran contends that her service-connected left and right hip bursitis, uterine fibroids, left and right foot scar residuals, and low back disability are more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history. 38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings also are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Also with any form of arthritis, painful motion is a factor to be considered. 38 C.F.R. § 4.59. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

      1. Right and Left Hip Bursitis

The Veteran's service-connected bilateral hip bursitis is currently evaluated as zero percent disabling (noncompensable) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019 (bursitis). See 38 C.F.R. § 4.71a, DC 5019 (2013).  DC 5019 provides that bursitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under DC 5003. See 38 C.F.R. § 4.71a, DC 5003 (2013).  The hip, including limitation of motion, is covered by Diagnostic Codes 5250-5255.

Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5152, or 5253. 

Under Diagnostic Code 5251, the criterion for a 10 percent rating, which is the maximum rating for limitation of extension, is extension limited to 5 degrees. 

Under Diagnostic Code 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees.  The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees. 

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees. Normal abduction is to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5250 covers ankylosis of the hip.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent evaluation.  Unfavorable ankylosis, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated, warrants a 90 percent evaluation.  

An 80 percent evaluation is assigned for a flail hip joint under Diagnostic Code 5254. 

Diagnostic Code 5255 covers impairment of the femur.  Under Diagnostic Code 5255, fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture) warrants an 80 percent rating, and with nonunion without loose motion and weight bearing preserved with the aid of a brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur, with false joint, warrants a 60 percent rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating; with moderate knee or hip disability warrants a 20 percent rating; and slight knee or hip disability warrants a 10 percent rating.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved (DC 5200, etc.). See 38 C.F.R. § 4.71a, DC 5003 (2013).  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate DC, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  DC 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. Id. 

Note (1) to DC 5003 states that the ratings based on x-ray findings will not be combined with ratings based on limitation of motion. Note (2) to DC 5003 states that ratings based on x-ray findings will not be used in rating DC's 5013 to 5024 (to include DC 5019 for bursitis). See 38 C.F.R. § 4.71a, DC 5003, Notes (1) and (2) (2013).

A November 2005 private treatment report notes complaints of bilateral hip pain that "bothers her when she is in any one position for a prolonged period of time, including sitting, standing, or sleeping."  The Veteran reported that she previously underwent physical therapy for trochanteric bursitis.  Objectively, the trochanteric bursae were not painful, but there was tenderness over the gluteus medius muscles, bilaterally.  The diagnostic impression was bilateral gluteus medius tendonitis with underlying glut medius weakness.  

A September 2006 private treatment report notes complaints of bilateral hip pain (and back pain), with an onset date of 2003.  Objectively, lower extremity strength, reflexes, and neurological testing were intact/normal.  

The Veteran underwent a VA hip examination in December 2006.  At that time, she reported that her back and hip pain were "interconnected," and that she currently had no tenderness, no flares, and no incapacitating episodes.  Objectively, her gait was slow, but there was no limp and no cane or assistive devices were used.  Examination of the hips revealed no areas of tenderness, swelling, or erythema.  Flexion of the right hip was from 0 to 120 degrees; extension was 0 degrees; abduction was 45 degrees bilaterally; and adduction was 0 degrees.  Internal and external rotations were within normal limits and no pain was noted.  X-rays of the hips were also normal.  The examiner noted that there was no change in active or passive range of motion during repeat testing, and no weakness, incoordination, or instability.  

In a March 2007 VA examination addendum, the December 2006 VA examiner clarified that the Veteran had been treated for bursitis of the hips in the past, but at present, she "does not have any problems with her hips except when she has lower back pain."  The diagnosis provided was bilateral bursitis of the left and right hip without any evidence of limitation of motion at present. 

In a July 2007 VA examination addendum, the VA examiner a diagnosis of bilateral bursitis of the hips, by history, with normal x-rays and no residuals of limitation of motion noted at the time of examination in both hips, including the left hip.  Left hip range of motion was 0 degrees of extension; 120 degrees of flexion; and normal adduction/abduction.  The examiner noted that had been no complaints of tenderness or pain upon VA examination in December 2006. 

In a September 2007 VA treatment report, the Veteran noted a history of hip bursitis and stated that her symptoms had "moved" to the lower lumbar area.  Objectively, the hamstrings were minimally tight; hip flexors were moderately tight on the left and minimally tight on the right; and there was tenderness in the glut medius belly to the trochanter bursae.  The diagnosis was chronic gluteus medius strain and trochanteric tendonitis and bursitis.  Physical therapy consisting of lower extremity stretching/hip flexors/hip strengthening, approximately 2 to4 times a week was recommended. 

A November 2008 VA x-ray of the hips revealed no acute fractures or dislocations.  

During her October 2009 Board hearing, the Veteran testified that she takes Naproxen for constant bilateral hip pain.  She stated that she has problems sleeping on one side for too long; that her mobility is impeded; and that she receives steroid injections.  

The Veteran underwent a VA hip examination in September 2010.  She reported approximately 50 percent more pain in the left hip than in the right hip.  She endorsed problems sleeping on the hip, bending, driving, and walking over 9 miles.  Joint symptoms included pain and stiffness, with subjective tenderness (worse on right), but no swelling, redness, or popping.  The examiner was able to palpate her greater trochanters, bilaterally, without discomfort.  There were no episodes of locking, dislocation, effusions, inflammation, or flare-ups of joint disease.  There was no arthritis.  There were no limitations on walking.  Standing was limited to 3 to 8 hours.  Gait was normal.  Left hip joint findings included subjective slight tenderness over the trochanteric bursa, negative iliotibial band stretch test, and no swelling, redness, edema, warmth, or inflammation.  Right hip joint symptoms included subjective complaints of significant tenderness over the right trochanteric bursa, with negative stretch test, and no swelling, redness, edema, warmth, or inflammation.  Range of motion of the left and right hip were as follows: flexion was from 0 to 120 degrees; extension from 0 to greater than 5 degrees (i.e. 20 degrees); and abduction from 0 to 40 degrees.  The Veteran was able to cross her left leg over the right and vice versa.  There was no objective evidence of pain with active motion and no additional limitations after three repetitions.  There was no ankylosis.  Heel to toe gait was performed well without antalgic gait and the Veteran had no problems moving about the examination room quickly and smoothly, and without any obvious pain.  

The examiner again noted that when she is distracted from her trochanter tenderness examination by examining the level of her pelvis, the trochanters were palpated with the usual amount of force and without complaints of pain.  She reported that she was able to sit in the room and read without obvious discomfort, but that he current pain level was 9 out of 10.  X-rays revealed a negative examination of the bilateral hips.  Notably, the examiner noted that the Veteran's description of pain (at a 9/10 level) was not compatible with the medication she was taking; her level of treatment; her physical examination; or her ability to continue working. 

VA treatment records dated from January 2010 to August 2012 reflect ongoing complaints of bilateral hip pain, and periodic problems sleeping due to hip pain.  They also indicate that the Veteran underwent physical therapy, with some success, from March to April of 2010.  

In light of the evidence of record outlined above, the Board finds that an initial compensable evaluation for the right and left hip disability is not warranted.  At no point during the appeal period has limitation of motion in extension, flexion, abduction or adduction, even approached the findings required for a 10 percent evaluation under Diagnostic Codes 5252 and 5253.  Findings made upon VA examinations of 2006/2010 revealed right and left hip flexion of 120 degrees, and abduction to 45 and 40 degrees, respectively, with no objective evidence of pain and no additional limitation of motion on repetitive testing.  In addition, there is no basis for a higher rating for limitation of extension under Diagnostic Code 5251, as extension of the thigh limited to 5 degrees has never been shown during the appeal period. 

Consideration of Diagnostic Code 5250 is inappropriate since there is no ankylosis in the Veteran's right or left hip.  Nor is the Veteran's bilateral hip condition manifested by malunion of the femur with slight knee or hip disability, the criteria required to establish a rating of 10 percent disabling pursuant to Diagnostic Code 5255, as there is no indication of malunion of the femur.  In addition, X-ray films of the hips are negative for arthritis.  No flail joint was found at the Veteran's VA examinations, also rendering Diagnostic Code 5254 inapplicable.

The Board acknowledges the Veteran's assertion that she experiences chronic pain in hips.  The Veteran, as a lay person, is competent to provide such evidence of his symptoms. See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness). While the Board finds the Veteran's lay statements relating to her symptomatology credible, these statements together with the clinical findings of record do not provide a basis for the assignment of a compensable evaluation for any portion of the appeal period. 

While pain is present, this has not caused or resulted in any compensable degree of limitation of motion, and is not shown to be productive of any limitation of function.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned non-compensable evaluations are assigned in light of lack of evidence of arthritis, or indications of limitation of motion or function attributable to pain, weakness, and fatigue.  Therefore, initial compensable evaluations based upon pain and functional impairment are not warranted for any portion of the appeal period. 38 C.F.R. § 4.40 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The evidence shows no distinct period of time, since service connection became effective for the bilateral hip disability, during which manifestations were shown to such an extent that a compensable evaluation would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 

In reaching this decision the Board considered the doctrine of reasonable doubt. However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims of entitlement to initial compensable disability ratings for a right and left hip disability are denied.

      
2. Uterine Fibroids

The Veteran asserts that a higher rating for uterine fibroids is warranted.  During her October 2009 Board hearing, she essentially asserted that she experienced early menopause as a result of a 2002 uterine embolization procedure for treatment of her fibroids.  

The Veteran currently has a noncompensable rating pursuant to Diagnostic Code 7628 for benign neoplasm of the gynecological system.  Diagnostic Code 7628 does not provide rating criteria, but instructs the adjudicator to rate on the basis of the affected part (i.e., skin, or urinary or gynecological systems). 38 C.F.R. § 4.116, Diagnostic Code 7628.  

As discussed below, however, the Veteran's primary symptom is uterine fibroids (status post uterine artery embolization).  Such condition is more appropriately contemplated by DC 7613 for disease, injury, or adhesions to the uterus. 38 C.F.R. § 4.116, DC 7613. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case).  

Diagnostic Code 7613 is covered by the General Rating Formula for Disease, Injury, or Adhesion of Female Reproductive Organs (General Rating Formula). 38 C.F.R. § 4.116, Diagnostic Code 7613.  Under the General Rating Formula, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating contemplates symptoms requiring continuous treatment.  A 30 percent rating covers symptoms not controlled by continuous treatment. Id.

The Veteran underwent a VA examination in December 2006.  At that time, she reported that she underwent surgery in 2002/2003 to cut the blood supply to a uterine fibroid.  She reported that her lower abdomen on the right side "feels very heavy all the time."  However, she denied vaginal discharge or bleeding.  She reported that she had not menstruated since the 2002/2003 surgical procedure.  Pelvic examination revealed a normal, healthy cervix.  The uterus was slightly enlarged and tender.  A separate mass or fibroid was not palpable, but there was general hypertrophy of the uterus.  Examination of the adnexa revealed no pain or tenderness on the left side; however, pain was present on the right side.  On palpation of the abdomen, there was tenderness in the suprapubic region and right lower quadrant, but no rigidity, rebound, or guarding.  The diagnosis was uterine fibroids, symptomatic.  

A December 2008 VA treatment note indicated that the Veteran had no gynecological concerns.  She stated that she recently went back on Prempro and that she had been post-menopausal since her uterine embolization.  She denied urinary incontinence.  A CT scan of the pelvis revealed a large, calcified uterine fibroid and no evidence of renal or collecting system abnormalities.  

A January 2009 VA sonogram of the pelvis revealed a normal cervix, with multiple uterine fibroids, some of which were calcified.  The assessment noted that there was no history of pelvic pain, vaginal bleeding, or urinary symptoms.  Hematuria was noted.  The examining physician explained that a myomectomy procedure (i.e., the surgical removal of uterine fibroids) was not needed and that the Veteran would, in fact, need a hysterectomy if she were symptomatic.  However, the physician noted that the Veteran currently had no symptoms.  The Veteran then asserted that lack of periods/menopause was the result of the embolization procedure.  The VA physician noted that that was a known complication of the procedure, but declined to discuss it any further.  

In March 2009, the Veteran presented for a follow-up without complaints.  She denied pain, bleeding, or any gynecological problems.  She acknowledged that she had fibroids but stated that she did not want a hysterectomy.  The assessment was fibroid uterus, asymptomatic.  

During her October 2009 Board hearing, the Veteran asserted that her menstrual cycle "stopped a lot earlier than it should have due to the fibroids."  

The Veteran underwent a VA gynecological examination in September 2010.  The reports notes the initial onset of uterine fibroids in 2000, with subsequent uterine artery embolization in December 2002.  She reported that she was currently menopausal and had "slight stress incontinence when she coughs hard but states that the problem does not bother her enough to seek medical treatment."  The Veteran denied abnormal vaginal discharge, breast abnormalities, pelvic pain, fever, abdominal pain, bleeding, bowel symptoms, and vaginal fecal or urine leakage.  As noted, she did report some stress incontinence and cystitis in 2006.  Objectively, pelvic examination revealed a normal perineum, and no vaginal discharge, tenderness, fistula, prolapse, uterine displacement, cervical abnormality, or any other vaginal abnormality.  The uterus was present.  The examiner opined that the Veteran had not demonstrated any pathological impairment in function of the urinary or gynecological systems.  He noted that he previously treated the Veteran in 2009, and that she had denied pain or any pelvic problems at that time.  The examiner acknowledged the Veteran's assertion that her 2002 uterine artery embolization rendered her menopausal.  The examiner explained that the incidence of premature menopause after uterine artery embolization was 1 to 2 percent in women younger than 45 years.  The examiner noted that the Veteran was 45 years old when she underwent the embolization procedure and that she had reported having a normal cycle for a few years thereafter.  He stated that this would place her at about 48 years old when she transitioned to menopause, which is within the normal accepted age of menopause.  

A November 2010 VA treatment note reflects that the Veteran currently had no gynecological concerns.  She denied urinary incontinence.  She continued to take estrogen/Prempro and HRT. Objective examination revealed no abnormalities of the cervix, uterus, or adnexa.  The assessment was post-menopause, history of uterine fibroid and heavy bleeding.  

A June 2011 CT Urogram Impression revealed a slightly enlarged calcified mass in the pelvis compressing the bladder, likely represents a large calcified uterine fibroid.  There was no evidence of renal or collecting system abnormality.  The Veteran denied having any gross hematuria or any other urinary issues. 

In light of the evidence of record outlined above, the Board finds that an initial compensable evaluation for uterine fibroids is not warranted.  During the claims period, uterine abnormalities (e.g., calcified fibroids, uterine fibroids) have been noted on multiple clinical examinations, but they have not caused symptoms necessitating continuous medical treatment as required for a higher rating under Diagnostic Code 7613.  Indeed, VA periodic gynecological examinations, as well as VA examinations in 2006 and 2010, do not demonstrate any ongoing gynecological treatment for symptoms related to uterine fibroids or removal residuals.  The Veteran does not take any medication for her uterine fibroids.  She has not undergone any surgical treatment for her fibroids since the 2002.  In fact, in January 2009, her VA physician advised against a myomectomy procedure (i.e., the surgical removal of uterine fibroids) and stated that a hysterectomy would only be necessary if she were symptomatic. See January 2009 VA Treatment Report.  However, the VA physician noted that she was not currently symptomatic.  

The Board acknowledges the Veteran's reports of urinary incontinence (see, e.g., September 2010 VA Examination Report) and various objective findings of hematuria (see January 2009 VA Treatment Report).  However, the September 2010 VA examiner expressly opined that the Veteran did not have any pathological impairment of the urinary system (or gynecological system) as a result of her uterine fibroids.  There are no contrary medical findings or opinions of record, and no medical professional has ever attributed such urinary symptoms or hematuria to her uterine fibroid condition.  Accordingly, a higher or separate rating is not warranted under Diagnostic Code 7628. 

With respect to the Veteran's assertion that her 2002 embolization procedure rendered her menopausal, the September 2010 VA examiner also addressed this issue, opining that although premature menopause can occur in one to two percent of the population following embolization, the Veteran was within the "normal accepted age of menopause" (i.e., 48 years old) following the 2002 surgical procedure. (See also 38 C.F.R. § 4.116, Note 1 (natural menopause is not a disability for rating purposes)).  The Board finds the September 2010 VA examiner's opinion to be highly probative, as it was rendered after a thorough examination of the Veteran's gynecological medical history and was supported by rationale.  The Board acknowledges the January 2009 treatment report in which the VA physician noted that early menopause was a "known complication" of uterine embolization.  However, it does not appear that the physician's statement was specific to the Veteran's case, or that it was otherwise based on any sort of review of the Veteran's medical history or knowledge of the Veteran's age of onset of menopause.  In other words, the statement only speaks to a generic causal relationship that is not specific to the particular facts of this case.  For these reasons, the January 2009 statement is of little probative value.  

Moreover, while the Veteran is competent to describe her symptoms and their onset, her statements regarding medical causation are of no probative value because this involves a complex medical question, one typically determined by persons with medical training, to lend itself to lay opinion evidence. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  She has not demonstrated that he has expertise in medical matters.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for service-connected residuals of uterine fibroids. 

In short, neither continuous medical treatment, nor impairment of the urinary, skin, or gynecological systems due to uterine fibroids is shown.  The preponderance of the evidence weighs against an initial compensable rating for residuals of uterine fibroids. 38 C.F.R. § 4.116, Diagnostic Codes 7613 and 7628.

      3. Left and Right Foot Scar Residuals

The Veteran seeks initial compensable ratings for right and left foot scars.  During her October 2009 Board hearing, she testified that the scars were tender to the touch.  

In May 2007, the RO awarded service connection for scars of the bilateral feet (status post bunionectomy and exostectomy) and assigned noncompensable ratings pursuant to Diagnostic Code 7804. 38 C.F.R. § 4.118, Diagnostic Code 7804.  Of note, service connection is already in effect for left and right foot hallux valgus, status post bunionectomy and exostectomy. 

Beginning October 2008, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended.  The regulations clearly state that the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed her original claim in July 2006, only the pre-October 2008 version of the rating criteria is applicable.  She did not specifically request consideration under the new provisions. See 38 C.F.R. § 4.118 (2013).

Scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Scars that are superficial and unstable are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1. 

Scars that are superficial and painful on examination are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Other scars are rated based upon limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2013).

The Veteran underwent a VA examination in December 2006; she reported that she underwent left and right foot bunionectomies in 1992 and 1993.  She denied any pain.  Objectively, the scars located on the anteromedial aspects of the first metatarsophalangeal joints were described as well-healed and without deformity or pain.  The Veteran was able to move her toes without any difficulty.  The assessment was well-healed, asymptomatic, bilateral post-operative exostectomies. 

A September 2007 VA podiatry note reflects complaints of bilateral heel pain.  There was no mention of any scar complaints or pathology. 

A January 2009 VA treatment not reflects diagnoses of plantar fasciitis and pes planus, but again, there were no complaints, treatment, or diagnoses relating to the service-connected foot scars. 

The Veteran underwent a VA scar examination in August 2010.  Four scars - two on the left foot and two on the right foot - were identified.  The first left foot scar was described as being located on the lateral aspect of the left great toe.  The Veteran denied experiencing any pain.  Physical examination revealed a superficial, non-painful scar, measuring 2.0 centimeters (cm) by 4.0 cm, with no signs of skin breakdown, inflammation, edema, keloid formation, or any other disabling effects.  

The other left foot scar was described as being located on the lateral aspect of the left fifth toe.  The Veteran denied experiencing any pain.  Physical examination revealed a superficial, non-painful scar measuring 0.1 cm by 1.0 cm, with no signs of skin breakdown, inflammation, edema, keloid formation, or any other disabling effects. 

The first right foot scar was described as being located on the right great toe.  The Veteran denied experiencing any pain.  Physical examination revealed a superficial, non-painful scar, measuring 1.0 cm by 4.0 cm, with no signs of skin breakdown, inflammation, edema, keloid formation, or any other disabling effects.  

The second right foot scar was described as being located on the fifth toe.  The Veteran denied experiencing any pain.  Physical examination revealed a superficial, non-painful scar, measuring 0.1 cm x 1.0 cm, with no signs of skin breakdown, inflammation, edema, keloid formation, or any other disabling effects.  

A July 2011 VA treatment reports notes complaints of foot pain associated with bunion surgery and plantar fasciitis.  The note does not mention any related foot scar pathology or symptoms, however. 

In light of the evidence of record outlined above, the Board finds that initial compensable ratings for scars of the bilateral feet is not warranted.

In this case, the Veteran has complained her foot scars are tender and that she experiences general pain when stretching her feet/toes.  See October 2009 Hearing Transcript.  However, none of these assertions are demonstrated on either 2006 or 2010 examination.  Initially, the Veteran's foot scars are not of the face or neck, so "disfigurement" is not a rating factor.  Her scars of the bilateral feet are shown to be stable, superficial, not painful or tender on examination, and to not cause limitation of function of the appendage. See, generally, VA Examinations, December 2006 and August 2010.  Accordingly, the applicable rating criteria for the foot scars are those of Diagnostic Code 7802 (2008), which does not provide for compensable rating unless the scars are 144 square inches (929 sq. cm) or greater.  As demonstrated upon VA examination in August 2010, the Veteran's bilateral foot scars are much smaller, so compensable ratings for the scars under Diagnostic Code 7802 are not warranted.  

The Board has also considered whether an additional or higher rating is applicable for the Veteran's service-connected scars of the feet under any other diagnostic codes but finds that no other diagnostic code addressing scars is applicable here.

In so finding, the Board emphasizes that service connection for bilateral hallux valgus status post bunionectomy and exostectomy (under Diagnostic Code 5280) has already been granted and separately rated.  Her foot scars, which, as described above are largely asymptomatic, are separate and distinct disorders from the service-connected hallux valgus.  

In sum, based on the evidence and analysis above, the Board has found the criteria for an initial compensable rating for service-connected scars of the bilateral feet are not met.  Accordingly, the claims must be denied. 

      4. Low Back 

The Veteran seeks a higher initial rating for her service-connected low back disability.  During her October 2009 Board hearing, she testified that she has difficulty walking and standing for long periods of time, and lying on her back at night.  She also endorsed muscle spasms, and stated that she uses a TENS unit and back brace with limited effectiveness.  She stated that the back pain limits her daily activities, exercising, and ability to get out of bed in the morning without stiffness or having to do physical therapy exercises. 

The Veteran is presently assigned an initial 10 percent evaluation for low back strain with herniated discs under Diagnostic Codes 5243-5237.

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5237 to 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankyloses of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (2013) (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The Veteran's claim for service connection for a low back disability was received in July 2006.  A January 2006 service treatment record (STR) shows complaints of low back pain, without radiation or spasms.  Objectively, there was tenderness on palpation of the thoracolumbar spine.  Thoracolumbar spine pain was not elicited by motion.  There was no pain in flexion or extension in standing maneuver.  Pain was elicited by motion of the lumbosacral spine, but spine motion was normal.  Posture was normal.  No sensory abnormalities were noted.  The diagnostic assessment was lumbago.  

A May 2006 STR again noted complaints of low back pain with radiation into the lower extremities, and a diagnoses of herniated intervertebral disc lumbar (see April 2006 MRI report confirming degenerative disc changes with disc herniation).  

In December 2006, she submitted paperwork indicating that she had applied for a job with the TSA and was denied as a result of her back condition.  

She also submitted several private treatment records from the University of Colorado Hospital, dated from 2005 to 2006, indicating that she underwent an epidural steroid injection for treatment of her back condition (described as L4-5 disc herniation versus facet pain).  

A November 2005 private treatment record from the University of Colorado Hospital reflected full lumbar flexion and unrestricted, non-painful extension.  There was no tenderness to palpation.  She was able to hold a single leg stance, bilaterally.  Neurological testing was normal throughout (i.e., there were no sensory deficits).  

A June 2006 private treatment record indicated complaints of back pain and tingling in both legs.  No weakness or bowel or bladder issues were noted.  The Veteran was in no acute distress; lumbar spine motion testing revealed pain with flexion and extension.  Strength examination was 5/5 throughout.  Reflexes were normal.  An MRI of the lumbar spine was reviewed and revealed L4-5 disc herniation.  The diagnostic impression was intrinsic disc pain versus facet arthropathy.  

A September 2006 private treatment report reflected complaints of bilateral hip and low back pain; the Veteran stated that the pain was an 8/10.  She denied any radicular symptoms, or bowel or bladder problems.  She stated that the pain was progressively worse in the last year.  Pain was increased with sitting, standing, ambulation, and sleeping.  Previous physical therapy did not work.  Range of motion was approximately 25 percent decreased for extension and was deferred for flexion as the Veteran stated that this "seems to aggravate her symptoms the most."  Side bending was within function limits, flexion was deferred, and lower extremity range of motion was within functional limits.  Strength of the lower extremities was normal.  Neurological examination was normal.  Straight leg testing was negative.  Noted impairments included significant decreased in range of motion of the lumbar spine, pain (at worst) of 10/10, and decrease in postural awareness with decreased  abdominal control with weight-bearing activities.  Functional limitations included difficulty ambulating, sitting, and sleeping with 10/10 pain.  Private physical therapy notes, dated in 2006, reflect ongoing complaints of low back pain and pain while sleeping. 

The Veteran underwent a general VA examination in December 2006, at which time she endorsed worsening back pain since 2004.  She reported pain in the lower back and radiating to both hips.  She described the pain as constant.  She stated that she was not able to walk fast; that sitting caused increased pain; and sometimes her legs go numb while asleep.  She had been treated with Piroxicam, physical therapy, and some injections (last injection was in September 2006).  She stated that she recently applied for a job at an airport, but failed to pass the physical due to her back condition.  She denied incapacitating episodes or flares.  She did not use any assistive devices.

Objectively, she walked with a slow gait but no limp was noted.  Examination of the lumbar spine revealed slight tenderness in the left sacroiliac joint area.  There was no kyphoid scoliosis.  Range of motion was as follows: flexion was from 0 to 70 degrees; extension was from 0 to 30 degrees; and right and left lateral rotation and flexion were from 0 to 30 degrees.  With flexion, the Veteran reported that she could not bend any further due to "severe pain."  With left lateral flexion, there was slight pain in the sacroiliac joint area.  She was asked to do 10 squats, but could only do 3 and complained of bilateral knee pain and low back pain.  There was no additional limitation of flexion of the lumbar spine.  With respect to DeLuca factors, the examiner stated that, other than that noted above, there was no change in active or passive range of motion during repeat testing; the Veteran did have some discomfort and pain in the knees, legs, and low back and discontinuation of squatting was because of painful motion.  No weakness, incoordination, or instability was noted.  The pertinent diagnosis was chronic low back strain. 

A June 2007 VA Emergency Room note reflects that the Veteran presented with complaints of chronic low back pain.  She reported that the pain was constant, sharp, and throbbing.  Objectively, the examining nurse practitioner noted that the Veteran was "very unhappy" and that she "does not want medicine or techniques to cure her pain, but want her pain cured."  The nurse noted that she "has no specifics on any of her complaints, i.e., when pain started, when it's better, etc."  Gait was normal.  The Veteran declined to try to touch her toes.  Waist range of motion to sides was within normal limits.  Range of motion of the back was limited.  She declined to walk on her heels, but could toe walk without difficulty.  There was no tenderness of the lumbar area.  The assessment was "chronic pain issues, angry and depressed affect."  

An August 2007 VA progress note reflected ongoing complaints of low back pain, status post water therapy, heating pads, TENS unit, and physical therapy.  The back pain was described as sharp, stiff, throbbing, and constant, with pain being worse at night.  She reported that she previously took Piroxicam and Motrin without relief.  The assessment was lumbago.  

A September 2007 VA treatment noted reflects complaints of chronic low back pain with treatment including a TENS unit (occasionally helps), physical therapy, and now Flexeril.  She reported that she experiences back pain for 2 hours after getting up in the mornings. 

A September 2007 VA physical therapy report noted low back pain in the lumbar area, concentrated at the LS area.  She denied incontinence, other than when sneezing occasionally, as well as numbness or tingling.  She reported that the back pain was worse in the mornings.  The Veteran stated that she exercises regularly.  Her back symptoms have worsened since discharge.  She uses a TENS unit and heating pad "all the time."  Objectively, there was hyperlordosis of the lumbar spine.  She could perform heel to toe walk without difficulty.  There was no weakness.  Extension, bilateral side bending, and bilateral rotation of the lumbar spine were all noted as full.  Flexion was noted as "50 percent" with left low back pain.  Straight leg raise was negative.  The assessment was low back pain with reported history of disc lesions. 

A June 2008 VA treatment record notes a history of non-radiating low back pain since 2000, worse with prolonged standing, sitting, and kneeling.  She denied urinary/bladder problems.  Objectively, gait and motor and reflex examinations were normal.  

A January 2009 VA treatment record notes a history of chronic low back pain, status post epidural injection without much improvement.  

The Veteran underwent a VA spine examination in September 2010.  She endorsed previous treatment including physical therapy, a TENS unit, Toradol, and Cyclobenzaprine.  

A positive history of urinary incontinence was noted, but the examiner expressly stated that the urinary problem was stress incontinence and unrelated to the service-connected low back condition.  Other symptoms endorsed included fatigue, decreased motion, stiffness, and spine pain.  The Veteran described the pain as 9/10 on the pain scale, constant, and dull, but without radiation.  Pain increased with prolonged sitting or walking; however, the examiner noted that the Veteran appeared "very comfortable in the office today...while seated for about one hour." 

Physical examination revealed normal spinal posture, symmetry, and gait.  There was no abnormal curvature and ankyloses was not present.  Objective abnormalities included left and right guarding, but no spasms, atrophy, pain with motion, tenderness, or weakness.  The guarding was not severe enough to result in abnormal gait or contour.  Range of motion of the thoracolumbar spine was as follows: flexion was from 0 to 85 degrees; extension was from 0 to 15 degrees; left lateral flexion was from 0 to 30 degrees; right lateral flexion was from 0 to 30 degrees; left lateral rotation was from 0 to 25 degrees; and right lateral rotation was from 0 to 25 degrees.  There was no objective evidence of pain on active range of motion.  There was no additional limitation with repetitive motion, and no objective evidence of pain following repetitive motion.  Reflex, sensory, and motor examination findings were all normal.  The examiner expressly noted that the Veteran had "full range of motion and no other objective findings in the lumbar spine, except for complaints of pain with forward flexion."  The examiner noted that the Veteran reported having to support herself with one hand and flex her knees in order to bend her back to 85 degrees; however, he stated that this was "completely at odds with the results of the sitting straight leg raising test, which flexes the spine easily to 90 degrees...she has no pain with moving around in the office during other parts of the examination."  In that regard, objectively, straight left raise tests were completely negative and the spine could be flexed to 90 degrees without any pain reaction or spine extension.  Active straight leg raising was possible to 70 degrees on the right and 75 degrees on the left without signs compatible with a radiculopathy.  

In sum, the VA examiner diagnosed mild degenerative disc disease of the lumbar spine, noting that the Veteran's description of her pain (a 9/10) was not compatible with the pain medication she was taking; her level of treatment; her physical examination; or her ability to continue working.  The examiner further noted that x-ray changes and physical examination were compatible with her age and that minor loss of motion in the absence of other objective physical findings "is non-diagnostic."  The examiner also stated that there were no incapacitating episodes of record and that there was "significant inconsistency between her history (subjective complaints) and her physical examination (objective findings). 

A September 2010 VA treatment record reflects that the Veteran presented to the Emergency Room, ambulatory, with complaints of radiating back pain.  She stated that she had been having back pain around the kidney area for the last 7 days; it was now a 10/10 on the pain scale.  Objectively, localized pain in the left lumbar region was noted; flexion was "weak."  Straight leg raise testing was negative.  The assessment was lumbar spasms.  The Veteran was released that same day and advised to take naproxen and Flexeril.  

A June 2012 VA treatment report reflects complaints of low back pain, but with no numbness or tingling in the feet. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation in excess of 10 percent for her lumbar spine disability.  Specifically, the Veteran has not been shown to have forward flexion of the thoracolumbar spine to 60 degrees or less.  In this regard, the December 2006 VA examination revealed forward flexion to 70 degrees (the Veteran stated she could not bend any further because it causes severe pain), with no objectively noted pain during flexion testing, no change in range of motion during repeat testing, and no noted weakness, instability, or incoordination.  Likewise, the September 2010 VA examination revealed forward flexion to 85 degrees, with no objective evidence of painful motion or pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  Such flexion findings simply do not approximate the rating criteria for a higher rating under the General Rating Formula.  

In reaching the above conclusion, the Board acknowledges that the Veteran's reported symptoms and clinical findings have varied throughout the course of the appeal; however, when the disability is viewed as a whole, the Board still finds that an initial rating in excess of 10 percent is not warranted. (Emphasis added). 

In this regard, a September 2006 private treatment note reflected a "significant" decrease in lumbar range of motion (flexion); no objective findings (in terms of degrees, etc.) were provided, however.  Rather, the private report indicated that the Veteran had "deferred" or declined flexion testing because she did not want to "aggravate" her symptoms.  Unfortunately, the Board cannot accurately assess the Veteran's flexion on this occasion due to the lack of objective measurements/findings and the Veteran's wish to defer such testing.  Therefore, the September 2006 private report cannot be used as the basis for the grant of an increased rating. 

Thereafter, the Veteran's thoracolumbar spine movement was most limited in September 2007 during a VA back and hip physical therapy session.  At that time, the Veteran was experiencing some significant hip symptomatology and lower extremity tightness as a result of hip bursitis and gluteus medius strain; lumbar flexion was noted as "50 percent."  The Board interprets this finding to mean that the Veteran's flexion was decreased by 50 percent, or in terms of degrees, flexion was limited to 45 degrees (i.e., 90 degrees of normal flexion, reduced by 50 percent or 1/2 of normal flexion).  All other planes of motion were normal.  

Admittedly, the September 2007 flexion finding is consistent with an increased 20 percent evaluation.  However, the Board finds that this single, isolated finding is neither truly representative of the Veteran's impairment throughout the appeal period, nor indicative of an actual or functional overall disability picture consistent with the 20 percent rating criteria - especially when reviewed with contemporaneous VA treatment records and VA examinations performed before (2006) and after (2010) September 2007.  

Indeed, a November 2005 private treatment record reflected full lumbar flexion and unrestricted, non-painful extension; a January 2006 STR reflected normal lumbar spine motion; and upon VA examinations in December 2006 and September 2010, the Veteran demonstrated 70 and 85 degrees of flexion, respectively.  Significantly, both VA examinations flexion measurements are consistent with the 10 percent evaluation assigned and do not meet the criteria for the 20 percent evaluation, even when considering DeLuca factors, discussed in greater detail below.  Thus, the Board concludes that the preponderance weighs against a finding that the Veteran has forward flexion limited to 60 degrees or less. 

The evidence also fails to demonstrate combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Indeed, the Veteran's gait has been shown to be normal (albeit slow) throughout the appeal period, and while guarding was present upon VA examination in September 2010, the examiner expressly found that such was not severe enough to result in abnormal gait/spinal contour.  

With respect to combined range of motion, the Veteran demonstrated 210 degrees of combined thoracolumbar range of motion upon VA examinations in 2006 and 2010 - this far exceeds the 120 degrees or less combined motion needed for a higher rating.  Moreover, while the September 2007 VA PT note reflected decreased flexion to 45 degrees, extension, bilateral side bending, and bilateral rotation were all noted as full.  These findings, when added together, would also exceed 120 degrees of combined thoracolumbar range of motion.  Lastly, the Board acknowledges that a September 2006 private treatment note reflected that extension was 25 percent decreased (side bending was noted as normal); however, as the Veteran declined to perform flexion, and as lateral rotation was not measured, the Board has no means by which to accurately assess the combined range of motion for that time period.  Therefore, the September 2006 treatment report cannot be used as a basis to grant an increased rating.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating (i.e., flexion greater than 60 degrees), and no higher.  With respect to the relevant functional factors, the measurements noted above were reported by VA examiners with consideration of the Veteran's complaints of pain.  The examiners did not affirmatively note any weakened movement, excess fatigability, swelling, or incoordination on movement of the lumbar spine.  At the most recent VA examination, in 2010, the Veteran's range of motion was nearly full (i.e., to 85 degrees), with no objective evidence of pain, and no additional loss of motion with repetitive use testing.  Notably, the September 2010 examiner opined that the Veteran's subjective complaints (e.g., pain with prolonged sitting, walking, stiffness, spine pain, etc.) were significantly inconsistent with the objective findings upon examination.  Based on the foregoing, an increased rating is not warranted at any time during the claims period on the basis of limitation of motion of the thoracolumbar spine.

In so finding, the Board acknowledges the Veteran's reports of difficulty ambulating, sitting, sleeping, and getting out of bed due to back pain and weakness (she has denied flare-ups); she also reported that she was denied employment at one point in 2006 due to her back condition (note: she obtained employment shortly thereafter and is currently employed as an instructor/teacher).  Again, however, the quantifiable objective evidence outlined above establishes that the manifestations of the service-connected back condition are contemplated by the currently assigned 10 percent evaluation.  

Turning to whether an increased rating is warranted using the criteria pertaining to intervertebral disc syndrome.  In this case, the medical and lay evidence does not establish that the Veteran has been prescribed any periods of bed rest by a physician.  Treatment records from the Veteran's VA physicians and the private physical therapists do not document any prescribed bed rest.  In addition, the Veteran never reported requiring bed rest during the VA examinations in 2006 and 2010, and did not testify that she required bed rest in October 2009.  Therefore, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least 2 to 4 weeks at anytime during the claims period.  An increased rating under the formula for rating intervertebral disc syndrome is therefore not warranted.

The Board has also considered whether separate ratings for neurological impairment associated with the service-connected back disability are warranted at anytime during the claims period.  The rating criteria provides that associated objective neurological abnormalities are to be evaluated separately.  In this case, the record does not reflect any additional separate neurological findings or disability.  Indeed, neither the September 2010 VA examination report, which included comprehensive neurological testing, nor any of the other objective findings/examinations of record has demonstrated associated neurological abnormalities.  In this regard, the September 2010 VA examiner expressly noted that the objective findings were not compatible with radiculopathy.  The record does not contain any findings to the contrary.  As such, a separate rating for neurological impairment is not warranted here. 

The Board also acknowledges that the Veteran has been diagnosed with urinary incontinence; however, the September 2010 VA examiner found that the incontinence was not related to the service-connected back disability; rather, he opined that it was the result of "stress" incontinence (i.e., incontinence induced by physical activity).  There are no findings to the contrary.  Therefore, a separate for bladder impairment is not appropriate here.  

With respect to neurological abnormality, the Board acknowledges that the Veteran has variously reported lower extremity numbness/tingling.  However, the Board finds that objective evidence is more probative on the question of whether the Veteran's disability is productive of neurological impairment than the Veteran's lay statements.  The Veteran is competent to report symptoms she experiences, such as leg/foot numbness, but finds that she lacks the necessary competency to diagnosis, and/or relate these symptoms to a specific etiology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).

The Board notes that it has also considered the lay evidence of record, to include the Veteran's reports during VA examinations and her written submissions, in deciding this case.  The Veteran is competent to report as to the symptoms she experiences, including pain, and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  With respect to the credibility of such statements, however, it is noteworthy, that the 2010 VA examiner found that the Veteran's subjective symptoms were significantly inconsistent with the objective evidence.  Nevertheless, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 10 percent for the low back disability.  Furthermore, the symptoms described, such as pain and discomfort, are contemplated in the 10 percent rating.  In essence, the lay evidence, while accepted as overall credible, does not provide a basis for a higher evaluation.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for a low back disability. As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

II. Extraschedular Consideration

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have any of the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the April 2009 statement of the case). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate service-connected disabilities at issue.

Also, the Federal Circuit recently held that 38 C.F.R. § 3.321(b)(1) "entitles a Veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  In the instant case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings. 

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a claim for highe rating when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here however, the evidence associated with the claims file shows that the Veteran is currently employed on a full-time basis. See VA Examinations, August and September 2010.   Moreover, she has not expressly indicated, nor has the record shown, that her service-connected disabilities effectively render her unemployable.  As such, and on these facts, the Board finds that no TDIU claim, pursuant to Rice, has been raised in connection with the claims for higher ratings herein decided.  


ORDER

An initial compensable evaluation for a service-connected right hip disability, characterized as trochanteric bursitis, is denied.

An initial compensable evaluation for a service-connected left hip disability, characterized as trochanteric bursitis, is denied.

An initial compensable evaluation for uterine fibroids is denied. 

An initial compensable evaluation for residuals of a right foot scar is denied. 

An initial compensable evaluation for residuals of a left foot scar is denied. 

An initial evaluation in excess of 10 percent for a low back disability is denied. 



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


